EXHIBIT 10.16

 

Notice of Grant of Stock Options and Award Agreement  

SVB FINANCIAL GROUP

ID: 94-2875288

3003 Tasman Drive

Santa Clara, CA 95054

 

Name

Address

City, State, Zip

 

Option Number:

Plan: 2006 Equity Incentive Plan

ID:

 

 

Grant Agreement: Participant Name:      Employee ID:      Grant Number:     
Grant Type:      Date of Grant:      Option Price per Share:      Total Option
Price:      Expiration Date:      Vesting Schedule:           Vesting Date   
Shares                                    

Effective on the Date of Grant listed above, you have been granted an Incentive
Stock Option to buy Shares of SVB Financial Group (the “Company”) stock at the
Option Price listed in the Grant Agreement above (the “Option”).

Shares in each period will become fully vested on the dates shown in the Vesting
Schedule, subject to the Participant continuing to be a Service Provider through
each such date.

 

 

By your acceptance and the Company’s signature below, you and the Company agree
that this Option is granted under and governed by the terms and conditions of
the Company’s 2006 Equity Incentive Plan and the Award Agreement, all of which
are attached and made a part of this document.

 

 

 

 

    

 

SVB Financial Group      Date

 

    

 

Participant Name

     Date



--------------------------------------------------------------------------------

SVB FINANCIAL GROUP

INCENTIVE STOCK OPTION AWARD AGREEMENT

SVB Financial Group (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), has granted to Participant an Option to purchase shares of the
Common Stock of the Company (“Shares”). This Option is intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

The grant hereunder is in connection with and in furtherance of the Company’s
compensatory benefit plan for participation of the Company’s Employees
(including Officers), Directors or Consultants. Defined terms not explicitly
defined in this Award Agreement shall have the same definitions as in the Plan
or in the Notice of Grant of Stock Options (“Notice of Grant”), to which this
Award Agreement is attached.

The details of your Option are as follows:

1. TOTAL NUMBER OF SHARES SUBJECT TO THIS OPTION. The total number of Shares
subject to this Option is set forth in the Notice of Grant.

2. VESTING. Subject to the limitations contained herein, the Shares will vest
(become exercisable) as set forth in the Notice of Grant until either (i) you
cease to be a Service Provider for any reason, or (ii) this Option becomes fully
vested.

3. OPTION PRICE AND METHOD OF PAYMENT.

(a) Option Price. The Option Price per Share of this Option is the price set
forth in the Notice of Grant, such price being not less than one hundred percent
(100%) of the fair market value of the Common Stock on the Date of Grant of this
Option.

(b) Method of Payment. Payment of the Option Price per Share is due in full upon
exercise of all or any part of each installment which has accrued to you. You
may elect, to the extent permitted by Applicable Laws, to make payment of the
Option Price under one of the following alternatives:

(i) Payment of the Option Price per Share in cash (including check) at the time
of exercise;

(ii) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in the Wall Street Journal, payment by delivery of
already-owned Shares, held for the period required to avoid a charge to the
Company’s reported earnings, and owned free and clear of any liens, claims,
encumbrances or security interests, which Common Stock shall be valued at its
fair market value on the date of exercise;

(iii) Consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(iv) Payment by a combination of the methods of payment permitted by
Section 3(b)(i), (ii), and (iii) above.

4. WHOLE SHARES. This Option may only be exercised for whole Shares.

 

-2-



--------------------------------------------------------------------------------

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, this Option may not be exercised unless the Shares issuable upon
exercise of this Option are then registered under the Securities Act of 1933
(the “Securities Act”) or, if such Shares are not then so registered, the
Company has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act.

6. TERM. The term of this Option commences on the Date of Grant and expires on
the Expiration Date, unless this Option expires sooner as set forth below or in
the Plan. In no event may this Option be exercised on or after the Expiration
Date. This Option shall terminate prior to the Expiration Date as follows: three
(3) months after your termination as a Service Provider unless one of the
following circumstances exists:

(a) Your termination as a Service Provider is due to your Disability. This
Option will then expire on the earlier of the Expiration Date set forth above or
twelve (12) months following such termination. You should be aware that if your
Disability is not considered a permanent and total disability within the meaning
of Section 422(c)(6) of the Code, and you exercise this Option more than three
(3) months following the date of your termination of service, your exercise will
be treated for tax purposes as the exercise of a “nonstatutory stock option”
instead of an “incentive stock option.”

(b) Your termination as a Service Provider is due to your death. This Option
will then expire on the earlier of the Expiration Date set forth above or twelve
(12) months after your death.

(c) Your termination as a Service Provider is due to Cause (as defined in the
Plan). This Option will then expire on the date of such termination.

(d) If during any part of such three (3)-month period you may not exercise your
Option solely because of the condition set forth in Section 5 above, then your
Option will not expire until the earlier of the Expiration Date set forth above
or until this Option shall have been exercisable for an aggregate period of
three (3) months after your termination as a Service Provider.

(e) If your exercise of the Option within three (3) months after your
termination as a Service Provider of the Company or of an Affiliate would result
in liability under Section 16(b) of the Securities Exchange Act of 1934, then
your Option will expire on the earlier of (i) the Expiration Date set forth
above, or (ii) the tenth (10th) day after the last date upon which exercise
would result in such liability.

However, this Option may be exercised following your termination as a Service
Provider only as to that number of Shares as to which it was exercisable on the
date of termination under the provisions of Section 2 of this Option.

In order to obtain the federal income tax advantages associated with an
“incentive stock option,” the Code requires that at all times beginning on the
date of grant of the Option and ending on the day three (3) months before the
date of the Option’s exercise, you must be an employee of the Company or any
Parent or Subsidiary of the Company, except in the event of your death or
Disability. The Company may provide for continued vesting or extended
exercisability of your Option under certain circumstances for your benefit, but
cannot guarantee that your Option will necessarily be treated as an “incentive
stock option” if you provide services to the Company or any Parent or Subsidiary
of the Company as a Consultant or exercise your Option more than three
(3) months after the date your employment with the Company or any Parent or
Subsidiary of the Company terminates.

 

-3-



--------------------------------------------------------------------------------

7. EXERCISE.

(a) This Option is exercisable by (i) delivery of an exercise notice, in the
form and manner determined by the Administrator, or (ii) following an electronic
or other exercise procedure prescribed by the Administrator, which in either
case shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised, and such other representations
and agreements as may be required by the Company pursuant to the provisions of
the Plan. Participant shall provide payment of any applicable tax withholding
arising in connection with such exercise. This Option shall be deemed to be
exercised upon receipt by the Company of a fully executed exercise notice or
completion of such exercise procedure, as the Administrator may determine in its
sole discretion, accompanied by any applicable tax withholding.

(b) By exercising this Option you agree that:

(i) as a precondition to the completion of any exercise of this Option, the
Company may require you to enter an arrangement providing for the payment by you
to the Company of any tax withholding obligation of the Company arising by
reason of (1) the exercise of this Option; (2) the lapse of any substantial risk
of forfeiture to which the Shares are subject at the time of exercise; or
(3) the disposition of Shares acquired upon such exercise; and

(ii) you will notify the Company in writing within fifteen (15) days after the
date of any disposition of any of the Shares issued upon exercise of this Option
that occurs within two (2) years after the date of this Option grant or within
one (1) year after such Shares are transferred upon exercise of this Option.

8. CODE SECTION 409A. Under Code Section 409A, an Option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “discount
option”) may be considered “deferred compensation.” An Option that is a
“discount option” may result in (i) income recognition by Participant prior to
the exercise of the Option, (ii) an additional twenty percent (20%) federal
income tax, and (iii) potential penalty and interest charges. The “discount
option” may also result in additional state income, penalty and interest tax to
the Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the date of grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant shall be solely
responsible for Participant’s costs related to such a determination.

9. TRANSFERABILITY. This Option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise this Option.

10. OPTION NOT A SERVICE CONTRACT. This Option is not a guarantee of continued
service and nothing in this Option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Company, or of the Company to continue your service with the Company. In
addition, nothing in this Option shall obligate the Company or any Affiliate, or
their respective stockholders, Board of Directors, officers or employees to
continue any relationship which you might have as a Service Provider for the
Company or Affiliate.

 

-4-



--------------------------------------------------------------------------------

11. NOTICES. Any notices provided for in this Option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you hereafter designate by written notice to
the Company.

12. GOVERNING PLAN DOCUMENT. This Option is subject to all the provisions of the
Plan, a copy of which is attached hereto and its provisions are hereby made a
part of this Option, including without limitation the provisions of Section 6 of
the Plan relating to Option provisions, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Option and those of the Plan, the provisions of
the Plan shall control.

13. STOCKHOLDER APPROVAL. This Option is subject to stockholder approval of the
Plan within twelve (12) months of the Plan adoption date. If stockholder
approval is not obtained within such twelve (12)-month period, this Option shall
immediately terminate in its entirety.

14. ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. Electronic execution of this Award Agreement and/or other documents
shall have the same binding effect as a written or hard copy signature and
accordingly, shall bind the Participant and the Company to all of the terms and
conditions set forth in the Plan, this Award Agreement and/or such other
documents.

15. AUTHORIZATION TO RELEASE AND TRANSFER NECESSARY PERSONAL INFORMATION. The
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data by and
among, as applicable, the Company and the Subsidiaries for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that the Company and the Subsidiaries may
hold certain personal information about the Participant including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social security number (or any other social or national identification
number), salary, nationality, job title, number of Shares held and the details
of all Options or any other entitlement to Shares awarded, cancelled, vested,
unvested or outstanding for the purpose of implementing, administering and
managing the Participant’s participation in the Plan (the “Data”). The
Participant understands that the Data may be transferred to the Company or any
of the Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data to
a broker or other third party assisting with the administration of Options under
the Plan or with whom Shares acquired pursuant to the vesting of the Options.
Furthermore, the Participant acknowledges and understands that the transfer of
the Data to the Company or the Subsidiaries, or to any third parties is
necessary for his or her participation in the Plan. The Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. The Participant understands that he
or she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein by contacting his or her local human
resources representative in writing. The Participant further acknowledges that
withdrawal of consent may affect his or her ability to vest in or realize
benefits from the Options, and his or her ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.

 

-5-



--------------------------------------------------------------------------------

Notice of Exercise

SVB Financial Group

Attn: Investor Relations HG100

3003 Tasman Drive

Santa Clara, CA 95054

I,                      , elect to exercise the following SVB Financial Group
stock option(s):

 

Grant
Number:

  Grant
Date:   Type of
Option:   Number of
Shares
to be Exercised:   Exercise Price
Per Share:   Aggregate
Exercise Price:     ISO or NQ     $     $                              
ISO or NQ                                   ISO or NQ                          
              $                  

TYPE OF EXERCISE:

 

¨ CASH(1)    ¨    CASHLESS (Sale of underlying shares of option to pay exercise
price)    ¨    STOCK(1)(2) (Use already-held shares to pay exercise price)    ¨
   Sell shares      ¨ Sell all shares listed above       Attach Share
Attestation Form

BROKER INFORMATION (if applicable):

 

Firm:  

 

     DTC #  

 

     Account #  

 

Contact Person:  

 

     Phone:  

 

     Fax:  

 

 

¨ I authorize my broker to pay SVB Financial Group the aggregate exercise
price. For non-qualified (NQ) shares, I also authorize my broker to pay Silicon
Valley Bank for the applicable taxes owed.

DELIVERY INSTRUCTIONS:

 

¨ Mail certificate to my home address.   

¨ Deliver electronically to my Broker.

I will (i) provide any additional documents you require pursuant to the terms of
the Award Agreement, (ii) pay any withholding taxes resulting from exercise of a
NQ stock option, and (iii) notify you in writing within 15 days after any
disposition of shares issued under an incentive stock option (ISO) that occurs
within 2 years after the grant date or 1 year after the exercise date.

 

       Very truly yours, SS#:  

 

    

 

       Signed Telephone:  

 

    

 

       Address Date:  

 

    

 

 

(1) The Effective Date of cash and stock exercises is the day cash, stock, or
Share Attestation Form is received by Investor Relations, unless otherwise
notified by Investor Relations as a result of insider trading restrictions. If
delivery is made by US Mail (or overnight courier) the Effective Date is the
postmark date (or pick-up date). The value of shares remitted for stock
transactions is based on the closing stock price on the Effective Date.

(2) Attested shares must meet certain requirements.

 

-6-



--------------------------------------------------------------------------------

Share Attestation Form

SVB Financial Group

Attn: Investor Relations, HG100

3003 Tasman Drive

Santa Clara, CA 95054

I will use shares of SVB Financial Group (the “Company”) common stock I already
own to pay the exercise price on the stock options identified on the attached
Notice of Exercise. I will not deliver the shares. The Company will subtract the
number of shares required to pay the exercise price from the underlying shares I
am entitled to receive from the stock option and send me the balance.

1. I certify that I own                  shares of SVB Financial Group common
stock (the “Attested Shares”) which I tender to pay part or all of the stock
option exercise price. I hold the Attested Shares (check one):

 

  ¨ individually. A photocopy of the stock certificate(s) is attached.

 

  ¨ jointly as                 . A photocopy of the stock certificate(s) is
attached.

 

  ¨ in a brokerage account in the name(s) of                 . A photocopy of a
brokerage statement from the preceding two months showing the Company stock is
attached. (Note: Irrelevant information related to other investments may be
blocked out.)

2. I certify that (check all that apply):

 

  ¨ the Attested Shares are NOT held by a trustee or custodian in an IRA account
or any tax deferral plan.

 

  ¨ I have owned the Attested Shares for AT LEAST SIX MONTHS and did not acquire
them in a stock-for-stock transaction during that six months.

 

  ¨ the Attested Shares were originally acquired through an incentive stock
option (ISO) exercise and

 

  ¨ I have owned                  shares for AT LEAST ONE YEAR; or

 

  ¨ I have owned                  shares for LESS THAN ONE YEAR (Note:
Attesting ISO shares held less than one year triggers a disqualifying
disposition of the Attested Shares.)

 

  ¨ the Attested Shares were purchased through the SVB Financial Group Employee
Stock Purchase Plan (ESPP) and:

 

  ¨ I have owned                  shares for AT LEAST EIGHTEEN MONTHS; or

 

  ¨ I have owned                  shares for LESS THAN EIGHTEEN MONTHS
(Note: Attesting ESPP shares held less than eighteen months triggers a
disqualifying disposition of the Attested Shares.)

3. Apply toward the option price:

 

  ¨ the maximum number of whole shares necessary to pay the aggregate exercise
price of my option. I agree to settle any fractional share balance with the
Company within 2 days of the Effective Date via check.

 

  ¨ the total number of whole shares represented by this attestation to pay for
only part of the exercise price. I agree to settle the remaining balance of the
aggregate exercise price by check within 1 day of the Effective Date.

 

-7-



--------------------------------------------------------------------------------

Although I will not be required to make actual delivery of the Attested Shares
and I will retain full ownership of the Attested Shares, I represent that I
(with the consent of the joint owner, if any) have the full power to deliver the
Attested Shares to the Company for their benefit.

By signing, any joint owner consents to the exercise of the stock option(s)
using Attested Shares and agrees with any representations made above pursuant to
the Attested Shares.

 

 

    

 

Signature of Participant      Signature of any Joint Owner

 

    

 

Print Name      Print Name

 

     Effective Date     

 

-8-